 LESLIE METAL ARTS CO., INC.LeslieMetal Arts Company,Inc.andBettyMcDo-nald. Case7-CA-10237January 10, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn July 31. 1973,Administrative Law Judge DavidS.Davidson issued the attached Decision in thisproceeding.Thereafter,Respondent filed exceptionsand a supporting brief, and General Counsel filed abrief in response to exceptions of Respondent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labo-Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions I of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Leslie Metal ArtsCompany, Inc., Grand Rapids, Michigan, its officers.agents, successors, and assigns, shall take the actionset forth in the sr id recommended Order.IAs the employees in the instant case did not seek to protestmanagement's selection of its supervisors,we neither adopt nor pass uponthe Administrative Law Judge'sobiter dictumthat the banding together ofemployees to protest"e ten management's choice of supervisors is protectedconcertedactivity."DECISIONST4'rEMF..NT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: Pur-suant to a charge filed on March 20, 1973, by BettyMcDonald, an individual, a complaint issued on May 3,1973, alleging that Respondent violated Section 8(a)(1) ofthe Act by threatening employees with disciplinary action,suspending Adrian Knoll, Michael Wildfong, Alice Le-nard, and Betty McDonald, and subsequently dischargingBetty McDonald. all because they engaged in a protectedconcerted withholding of their services in order to protestcertain terms and conditions of their employment. In itsanswer Respondent denies the commission of any unfairlabor practices.tUnless otherwise indicated,the findings which follow are based on acomposite of the testimony of McDonald,Lenard,Adrian Knoll,and Don323A hearing was held before me on June 14, 1973, atGrand Rapids, Michigan. At the conclusion of the hearingoral argument was heard, and a brief has been receivedfrom Respondent.There is no dispute that the four named employees weresuspended and thatMcDonald was discharged. Theprincipal issue is whether their activities which caused thesuspensions and discharge were concerted activities pro-tected by Section 7 of the Act.FINDINGS AND CONCLUSIONS1.THE BUSINESSOF THERESPONDENTRespondent, a Michigan corporation, is engaged in theState of Michigan in the plating and manufacture of diesand automotive parts. During the calendar year 1972,Respondent sold products valued in excess of $50,000which were shipped directly to points outside the State ofMichigan. I find that Respondent is an employer engagedin commerce within the meaning of the Act and that it willeffectuate the policies of the Act to assert jurisdictionherein.II.THE ALLEGED UNFAIR LABOR PRACTICESA.The Facts1.Background and events before March 9At the time of the events involved herein BettyMcDonald, Alice Lenard, Kathy Gallegos, and JaneJohnson all worked in the plating department in Respon-dent's Grand Rapids plant 2 on the second shift under thesupervision of Paul Voorheis.I McDonald had worked inthat department as a chrome racker since 1966. From mid-September 1972 until January 29, 1973, she was on sickleave. At the time she went on sick leave, none of the otherthree worked as chrome rackers.During McDonald's absence, Gallegos and Lenard bothstarted to work as chrome rackers and were working in thatcapacitywhen McDonald returned to work. In mid-February,Lenard transferred to another department.However, about 2 weeks later an opening was posted for achrome racker, Lenard requested it, and on March 22Lenardwas transferred back to chrome racking. OnMonday, March 5 Johnson also was transferred to chromeracking.There is considerable evidence that relations betweenGallegos and Johnson on the one hand and McDonald andLenard on the other were strained and deteriorating beforeand after this date. Gallegos had dubbed Lenard "bitch,"and Gallegos made statements to Johnson and others,which came to McDonald's attention, that she was going tocall the wives of second shift platers Adrian Knoll andMike Wildfong and tell them they were playing aroundwith other women. Knoll was married to McDonald'sdaughter, and Wildfong was married to McDonald's niece.A further conflict and complaint arose from theperformance of the racking work. The rackers were paid onBrown There is little conflict in their testimony as to the essential facts2All dateswhich follow occurredin 1973.unless otherwise indicated208 NLRB No. 51 324DECISIONSOF NATIONALLABOR RELATIONS BOARDa piece-work basis, but with a maximum on the amountthey could earn on one shift. Some parts were consideredmore desirable to rack because of the prices they bore.McDonald and Lenard believed that Gallegos and John-son had at times maneuvered to gain the more desirableparts for themselves to rack leaving the less desirable partsfor them. There is evidence, less definite in nature, thatcomplaints also had been made against McDonald byGallegos and others.On Tuesday, March 6, Voorheis asked Lenard to work asan unracker, a different job in the same department.Lenard protested the assignment on the ground that shehad been on the racking job longer than Johnson. Voorheisrejected her protest, but Lenard was not required to workas an unracker that night.On Wednesday night, Lenard and McDonald separatelyspoke to Plant Superintendent Don Brown about Lenard'stransfer to unracking, contending that Johnson should betransferred because she had less seniority in the depart-ment.Brown, however, took the position that underRespondent's seniority' policy, Lenard was the appropriateperson to be transferred as she had less seniority in theplant.Lenard told Brown that if she was required tounrack, she would go home. Later that night, whenVoorheis instructed her to unrack, Lenard left the plant.The next night she returned to work and was disciplined.She was given a written warning with the explanation thatbecause it was busy a 1-day suspension provided underRespondent's rules had been waived.That night, Thursday, Lenard worked as an unracker,and the other three worked as rackers. During a breakMcDonald stopped work, but Johnson continued to workand finished a rack which McDonald had started. Johnsongot credit for the performance of that work. AlthoughMcDonald was not thereby prevented from earning themaximum rate for the shift, she viewed Johnson's action asan attempt to pick on her and complained to Voorheis. Heagreed that Johnson should not have finished McDonald'srack, but attributed Johnson's conduct to aggressivenessand said that he wanted to see Johnson earn the maximumlike anyone else. That night, McDonald also complained toBrown about the incident and her belief that Gallegos andJohnson were teaming up against her in order to pick theparts they wanted to rack and to leave the less desirableparts for her. In response to a question by Brown,McDonald said she thought she was being picked on.McDonald also mentioned Gallegos' threats to call Knoll'swife.Brown commented that the latter was a personalmatter and said that he would talk to Voorheis about herother complamts.32.The March9 chair incident and walkoutOn Friday, March 9, at the 6:30 p.m. break period,McDonald and Gallegos stopped racking while Johnsoncontinued to work. McDonald and Gallegos sat in the onlytwo chairs available near their work location. Lenard, who3McDonald so testifiedAccordingto Brown, hetold her that he did notlike thepettybickering in the department and that he was going to call adepartmental meeting toresolve itAlthough Ibelieve Brown that he toldMcDonald thathe didnot like thepettybickering in the department. IcreditMcDonald that Brown did not mention calling a departmentalwas working as an unracker that night, came by to talkwithMcDonald. While they were talking, Gallegos got outof her chair and went to talk with Johnson where she wasworking. Lenard sat in the chair that Gallegos had vacated.Gallegos immediately returned and told Lenard to get outof her chair. Lenard refused. Gallegos again told Lenard toget out of the chair. Lenard said that it wasn't Gallegos'chair and that she wasn't moving. Gallegos then grabbedthe chair and yanked it out from under Lenard. Lenardkept her balance and did not fall. Gallegos thet said toLenard, "For two cents, I'd knock you right on your ass."Voorheis was present and observed the incident. After apause, Voorheis said that they shouldn't argue over a chairand asked why they didn't go upstairs and get anotherchair.When no one else moved to get one, Voorheis wentand got another chair.At the end of the break period Knoll and Wildfongwalked by. Lenard told them what had just happened, andMcDonald told them what Gallegos had said about callingtheir wives. Knoll said he had heard something about thosestatements and that he was fed up with Gallegos.McDonald said that she had about had it and wasn't goingto take much more of it. However all four returned towork.A few minutes later Voorheis walked by where McDo-nald was working. McDonald told him she thought it waspretty "chicken shit" of him to have failed to stop Gallegosor do anything when Gallegos threatened Lenard. BeforeVoorheis could answer, Gallegos called out, "You old hag.Ifyou've got something to say, say it to me and not toPaul."McDonald answered that she wasn't talking to her.Voorheis said nothing and walked away.McDonald then decided to leave, figuring that if shestayed it would end in a fight. McDonald got her coat,went toward the timeclock to leave, and again encounteredVoorheis. She told Voorheis that she was not going to workunder "these conditions of being called names and havingthese girls work against me all the time, and threateningother employees." She told Voorheis she had talkedpreviously to him and Brown about some of theseproblems and that nothing seemed to be done about it. Shetold Voorheis that she wasn't going to stay there that night,and he told her that if she wanted leave she should go.McDonald then told Voorheis that she wouldn't be goingalone and that Lenard, Knoll, and Wtldfong would also gobecause they had also had their fill of Gallegos and theworking conditions there.McDonald then went to the timeclock she was Joined byKnoll,Wildfong, Lenard, and another employee RickWilbert, as well as Voorheis. A loud discussion ensued.Voorheis asked them what they were trying to do and saidthey couldn't walk off the job like that. Lenard said shewas tired of what she had been taking from Gallegos.meeting until2 days later on Saturday Thereisno evidence that such ameeting was otherwisementioned byanyone until Saturday,or that anyplans tohold such ameeting had been made LESLIE METAL ARTS CO', INC.325Knoll said that something had to be done about Gallegos'conduct.4McDonald, Lenard, Knoll, and Wildfong thenleft the plant.53.The aftermath of the walkoutAfterMcDonald reached her home, she telephonedPlantManager Debski and told him that the fouremployees had walked out because of Gallegos' behaviorand the working conditions. Debski said they couldn'tleave their jobs like that. McDonald said that she hadtalked to management 2 days earlier but that nothing hadchanged. Debski told her that they had to return to workthat night or strict disciplinary action would be taken onthe followingMonday. McDonald said that under thecircumstances they would not work any more that night.Later that night Debski telephoned McDonald andasked her to come to the plant with Lenard on the nextmorning,Saturday, to talk the matter over with him andBrown.At the meeting the next morning, Brown asked McDo-nald why the four employees had left their jobs. McDonaldtold Brown and Debski about the chair incident the nightbefore,Gallegos' threat to Lenard, Gallegos' calling hernames,and Gallegos' threats to call the wives of Knoll andWildfong. Brown then said that he knew conditions werenot the best in the department and that there were hostilefeelings.He asked McDonald if she had any suggestions asto what could be done to change the attitude of the girls inthe department. McDonald made no suggestions. Brownsuggested one change in work procedure and asked heropinion of it. McDonald at first said she thought it mightwork, but then disagreed.After talking to McDonald, Brown and Debski askedLenard why she had walked off the job. Lenard gaveessentially the same reasons as McDonald, mentioning alsothat Gallegos called her names while at work.6Brown and Debski said that it was ridiculous to have awalkout over these things and that they would have adepartmental meeting to try to solve the problem. TheytoldMcDonald and Lenard that they were suspendedpending further investigation and that they should call theplant on Monday for further information about theirstatus.On that day Brown and Debski met separately withGallegos and Johnson, and Gallegos was given a 3-daysuspension because of the chair incident.On March 14 or 15 Brown told McDonald that she hadbeen discharged for instigating a departmental walkoutand leaving herjob without permission.?On March 13, Brown informed Lenard that she was4Knoll testified that apart from the chair incident,he was dissatisfiedbecause of Gallegos' threats to call his wife and Wildfong's,because it wastoohotwhere he worked,and because the 'platers often workedshorthandedHowever,he mentioned none of the other reasons to Voorheesat the time he leftSAlthough Wilbert initially indicated that he would also join them, hedid not6McDoflald and Lenard so testified as to what they said were thereasons for the walkout.Brown testified that they only mentioned the chairincident as a reason,but that other problems in the department were alsodiscussed in the meeting I have credited McDonald and Lenard that theyvoiced all their complaints when asked why they walked outsuspended for 3 days for her secondoffense inleaving theplant withoutpermission.At the end of the 3-day periodLenard returned to work.Wildfong and Knoll were eachgiven 1-day suspensions.Wildfong returned to work on Tuesday, March 13, butKnoll did not. Knoll talked to Brown and Debski thatafternoon before the start of the second shift and learnedof the disciplineagainst him.He asked what was beingdone with respect to McDonald and Lenard, but BrownandDebski only told him that they were still undersuspension.Knoll said that he did not want to return towork under those conditions and that he could not returnto workand maintaina happily married life.8On Thursday, March 15, Brown called him, asked him ifhe would come back to work that night, and told him thatifhe didn't return that night, he would be considered ashaving voluntarily quit because of unexcused absences.Knoll told Brown that he thought he would be there, butwhen he learned later that afternoon that McDonald hadbeen discharged, he did not report for work.The next day, Knoll went to the plant to pick up hischeck and spoke withBrown.Brown said that he was sorryto see Knoll go, and Knoll replied that he was sorry to gobut that he could not return to work in view ofMcDonald's terminationbecause of his personal familylife.Knoll told Brown that he had applied for a prospectivejob in tool-and-die work which looked promising. Brownoffered to give him a good reference. Knoll thanked himand left .9B.Concluding FindingsSection 7 of the Act protects "concerted activities for thepurpose of collective bargaining or other mutual aid orprotection."Here it is not disputed that the walkout wasconcerted activity and that the suspensions and dischargewere caused by the employees' participation in it. Thequestion is whether the concerted activity was for apurpose protected by Section 7. The General Counselcontends that the purpose of the walkout was to protestworking conditions and was for mutual aid and protectionon the job. Respondent contends that the walkout was notinprotest of working conditions but was the result ofpersonal animosity between employees which was beyondthe control of Respondent.The cause of the walkout was articulated differently byits various participants at different times, as is not unusualwhen an unorganized group of employees decides to actjointly in the absence of a designated bargaining represent-ative or spokesman.iO But whatever the background ofanimosity between Gallegos and Johnson on the one hand7Brown'stestimony indicates that McDonald was disciplined moreseverely than the other employees because she was deemed the instigator ofthe walkout and because of her past record8These findings are based on a composite of the testimony of Knoll andBrown9These findings are based on a composite of the testimony of Knoll andBrown Although Knoll testified that he could not recall whether he madereference to the feeling within his family, he did not deny that it wasmentioned,and Brown so testified10See.e g, N L R B v Washington Aluminum Company, Inc,370 U S 9.14-15 (1962),Polytech, Incorporated,195 NLRB 695 326DECISIONSOF NATIONALLABOR RELATIONS BOARDand the employees who walked out on the other, thecircumstances and the testimony make it clear that thechair incident and its immediate aftermath were theprecipitating cause of the walkout and that the purpose ofthewalkout was to protest that incident and Voorheis'handling of it. Thus, immediately after the incident thefour employees who later walked out gathered anddiscussed it.McDonald then indicated that she had about"had it," and Knoll said that he was "fed up." Althoughthey then returned to work, only shortly thereafter theywalked out after McDonald reproached Voorheis, Gallegosintervened, and Voorheis walked away without answering.This incident was not unrelated to the chair incident, asRespondent contends, but was its direct sequel, and theprovocation which led McDonald to decide to leave wasnot merely that Gallegos had called her an old hag, butthat she had done so when McDonald complained toVoorheis over his failure to take action at the time of thechair incident, and that Voorheis again took no action.WhileMcDonald testified that she decided to leave toavoid a fight, one can hardly separate that reason from hercriticismofVoorheis' failure to intervene, which leftGallegos' hostile actions and statements unchecked. Withrespect to the other three employees who walked out, eventhough they initially returned to work after the chairincident and might well have remained there if McDonaldhad not decided to leave, it does not follow from the factthat they did not leave immediately and waited forMcDonald's leadership that the chair incident was not thecause of their leaving. To the contrary, there is no reason tobelieve that they would have left but for the chair incident,which at least two of them mentioned to Voorheis as theywere leaving and all three later mentioned to managementwhen questioned after the fact as to the cause of thewalkout.Even absent McDonald's articulation of the complaintabout Voorheis' failure to act, implicit in the action of allthe employees who left was an appeal to management todo something about Gallegos' conduct during the break. iiThe chair incident was not simply a dispute between twoemployees unrelated to their work. It took place during abreak within the department. It entailed both a physicaland a verbal threat to Lenard's safety. It was withinRespondent's power to take action to maintain disciplinewithin the plant, as Respondent clearly recognized insuspendingGallegos after the walkout occurred. Thequality of supervision and the manner in which it isexercised are directly related to working conditions, andthe banding together of employees to protest the way inwhich supervision is exercised and even management'schoice of supervisors is protected concerted activity.i211N L R B.v.Washington AluminumCo, 370 US 9, 14-15(1962),System Analyzer Corp,171 NLRB 45, 49-5012N L R B v. Guernsey-MuskingumElectric Cooperative,Inc,285 F 2d 8(C A. 6, 1960);Cubit Systems Corporation,194 NLRB 62213Morrison-Knudsen Company, Inc v NLRB,358 F 2d 411, 413-414(C.A 9, 1966)14N.LR Bv.Washington AluminumCo, supraIhaveconsideredJoannaCottonMills Cov. N LR.B., 176 F 2d 749 (C.A. 4); G &W ElectricSpecialtyCompany v N LR B,360 F 2d 873 (C A 7, 1966), andAHIMachine Tooland Die,Incv.N LRB,432 F 2d 190 (C.A 6, 1970), onwhich Respondent relies,but findthat each is distinguishable on its facts. Ihave also considered Respondent's contention that the walkout exposedIndeed, a protest against a supervisory response to abreach of plant discipline both literally and in spirit isconcerted activity formutual aid and protection ofemployeeswhile at work. This is not to say thatmanagement was required to take any particular actionsought by the employees or to change its supervisorypractices in any respect.But it isto say that concertedactivity for such a purpose is protected by Section 7 of theAct and cannot be the basis of disciplinary action againsttheprotestingemployees.The fact that Knoll andWildfong were not themselves involved in the chairincident did not deprive them of protection of the Actwhen they joined McDonald and Lenard in walking out.i3Likewise, the fact that the chair incident did not occur inisolation,but followed escalating hostility within thedepartment did not deprive the walkout of protection.Insofar as the record shows, the hostility did not arise fromincidents outside the plant unrelated to employment butfrom conduct within the plant relating to discipline, safety,and work load by which, whether rightly or wrongly, theemployees felt aggrieved. In any event, whatever theultimate effect of that hostility might have been absent thechair incident, the record shows that the chair incident anditsaftermathwere the direct cause of the walkout.Accordingly, I find that McDonald, Lenard, Knoll, andWildfong were engaged in activity protected by Section 7of the Act when they walked out and that the suspensionsof all four and the discharge of McDonald violated Section8(a)(1) of the Act.14In addition, as I have found that the walkout on March 9was protected concerted activity, it also follows, as allegedin the complaint, that when Debski told McDonald thatnight that the employees would have to return to workimmediately or face strict disciplinary action on thefollowing Monday, this warning violated Section 8(a)(1) ofthe Act.There remains for consideration the allegations of thecomplaint that Knoll became an unfair labor practicestriker and that Brown violated the Act by telling Knollthathis employment would be considered terminatedunless he returned to work.As set forth above, on Tuesday, March 13, when Knollwas told that he could return to work that night, Knoll wasunable to learn what discipline was to be imposed onMcDonald and Lenard. Knoll refused to return to workand said that he did not want to return to work under thoseconditions and that he could not return to work and stillmaintain a happily married life.Two days later Brown telephoned Knoll and told himthat if he did not return to work that night he would beconsidered as having quit because of unexcused absences.Respondent to significant loss because of its abrupt occurrencewhile workwas in processWhile Brown's testimonysuggests that Voorheismay havebeen requiredto expend extra effort toavoidscrap when Knoll andWildfong left theirplater'sjobs,there is no evidence that materials orequipment was damaged as a result of the walkout, that the employeesshould havetaken reasonable precautions to protecuthe Respondent's plantfromsuch imminent damageas forseeablywould result from their workstoppage,or that theydeliberatelytimed their walkout so as to create a riskof substantialpropertydamage CfMarshall Car Wheel and Foundry Co ofMarshall,Texas,Inc; 105 NLRB 57. 107 NLRB314, enforcement denied218 F.2d 409 (C A. 5). LESLIE METAL ARTS CO., INC.327AlthoughKnoll indicated that he would return, afterlearning thatMcDonald had been terminated he did notreport for work that night.On the next day, Knoll picked up his check and spokeagainwith Brown, again indicating that he could notreturn to work because of his personal family life.Neither counsel for the General Counsel in oralargumentnor Respondent in its bnef has dealt with theissues raised by these facts.Although the facts above indicate that Knoll's motive inrefusingto return to work stemmedat least inpart fromfamily considerations, the motive for Knoll's refusal isirrelevant.15At the time of his conversation with Brownand Debski on Tuesday,it isclear that Knoll was onlyrefusing to return to work until McDonald and Lenardwere reinstated and was not refusing to return under anycircumstances. 16By this refusal, Knoll made commoncausewithMcDonald and Lenard, both of whomremained employees of Respondent within the meaning ofthe Act. Accordingly, I find that by refusing to return towork on March 13, Knoll became an unfair labor striker.As Knoll's withholding of his services on Tuesday andWednesday was protected, Brown's statement to him onThursday that he would be considered a voluntary quit ifhe did not return to work on Thursday threatened Knollwith discipline if he did not refrain from this protectedactivity and violated Section 8(a)(1) of the Act.I find further that Knoll's status was not changed afterhisvisitto the plant on Friday. Although Knoll'sstatementsto Brown at that time indicate that he may havethen viewed his departure as final, Brown had previouslytold him he was to be considered as a voluntary quit if hedid not work the previous night. While one cannot assumethatKnoll would ever have returned to work without thereinstatementofMcDonald, in the light of Brown'swarning the day before, Knoll's statements to Brown onFriday cannot be construed an unequivocal abandonmentof his rights as an unfair labor practice striker.17 Accord-ingly, I find that from March 13 on, Knoll wasan unfairlabor practice striker and is entitled to reinstatement uponhis unconditional application.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forthin section IIIabove,occurring in connection with the operationsdescribed in section I above, have a close, intimate, andsubstantialrelationship to trade, traffic, and commerceamong the severalstatesand tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent violated Section 8(a)(l)of the Act, I shall recommend that it cease and desist15Wheeling Electric Company,182 NLRB 2I8, 220,enforcement denied444 F 2d 783 (C A 4, 1971) CfNLRB v Union Carbide Corporation,440F 2d 54 (C A. 4, 1971), certdenied404 U S 826 (1971) Here,unlike thesituationinCarbidewhere an employee refusedto cross a picketsolely byreasonof physical fear,Knoll'sfamily relationshipto McDonald gave himadded causeto supporther legitimateclaim toreinstatement as well as totherefrom and take certain affirmative action designed toeffectuate the policies of the Act.As I have found that Respondent suspended andthereafterdischargedBettyMcDonald in violation ofSection 8(a)(1) of the Act, I shall recommend thatRespondent be ordered to offer her immediate and fullreinstatement to her former job or, if that job no longerexists,toa substantially equivalent position,withoutprejudice to her seniority or other rights or privileges, andmake her whole for any loss of earnings she may havesuffered by payment to her of the amount she normallywould have earned as wages from March 12, 1973, to thedate of an offer of reinstatement,less net earnings, towhich shall be added interest at the rate of 6 percent perannum in accordance with the formula set forth inF.W.Woolworth Company,90 NLRB 289; andIsis Plumbing &Heating Co.,138 NLRB 716.As I have found that Respondent suspended AdrianKnoll and Michael Wildfong from work for the day ofMarch 12, 1973, and suspended Alice Lenard from workfrom March 12 through 14, 1973, 1 shall further recom-mend that their suspensions be rescinded and that they bemade whole for any losses they may have suffered duringthe periods of their suspensions,with interest.As I have found that Adrian Knoll became an unfairlabor practice striker on March 13, 1973, I shall furtherrecommend that Respondent,shall, upon application, offerhim reinstatement to his former position or, if that positionno longer exists, to a substantially equivalent position,without prejudice to his seniority or other rights orprivileges, dismissing, if necessary, any person hired toreplace him, and make him whole for any loss of pay hemay have suffered or may suffer by reason of Respon-dent's refusal, if any, to reinstate him, by payment to himof a sum of money equal to that he normally would haveearned as wages during the period from 5 days after thedate on which he applies for reinstatement to the date ofRespondent's offer of reinstatement, less his net earnings,with interest, to be computed in accordance with the sameformula.CONCLUSIONS OF LAW1.LeslieMetal Arts Company, Inc., is an employerengaged in commerce within themeaning ofSection 2(2),(6), and (7) of the Act.2.By suspending Adrian Knoll, Alice Lenard, andMichaelWildfong, by suspending and then dischargingBettyMcDonald, and by threatening employees withdischarge or other disciplinary action, all because theyengaged in protected concertedactivitiesor refused to stopengaging in protected concertedactivities,Respondent hasengaged in unfair labor practicesaffectingcommercewithin the meaning of Sections 8(a)(1) and 2(b) and (7) ofthe Act.Upon the foregoing findings of fact, conclusions of law,fear the consequences to his home life if he did not16Knoll so testified,and it is clear from Brown's telephone call to Knollon Thursdaythat Brown understood that Knoll had not unconditionallyrefused to return to work17See S &M Manufacturing Company,165 NLRB 663. 328DECISIONSOF NATIONALLABOR RELATIONS BOARDand the entirerecord,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER 18Respondent,LeslieMetalArtsCompany, Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interfering with, restraining, or coercing employeesby suspending, discharging, or in any other mannerdiscriminating against employees for engaging in protectedconcerted activity.(b)Threatening employees with discharge or otherdisciplinary action for engaging in protected concertedactivity or refusing to refrain therefrom.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inSection 7 of the Act, as amended.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer Betty McDonald and, upon application, offerAdrian Knoll immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights or privileges.(b)Rescind the suspensions of Adrian Knoll, AliceLenard, Betty McDonald, and Michael Wildfong based ontheirMarch 9, 1973, walkout and make them whole for anylossof pay they may have suffered by reason of theunlawful action against them to the extent and in themanner set forth in the section of this Decision entitled"The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay due underthe terms of this recommended Order.(d)Post at its Grand Rapids, Michigan, place ofbusiness, copies of the attached notice marked "Appen-dix." 19 Copies of said notice, on forms provided by theRegional Director for Region 7, after having been dulysigned by Respondent's authorized representative, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany othermaterial.'(e)Notify the Regional Director for Region 7, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.18 In the event no exceptions are filed as providedby Sec102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommendedOrderherein shall, as provided in Sec.102 48 of theRules and Regulations,be adopted bythe Boardand becomeits findings,conclusions,and order,and all objections thereto shall bedeemedwaivedfor all purposes19 In the event that the Board'sOrder isenforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of theNational Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of theUnited States Court of AppealsEnforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interfere with,restrain,or coerce ouremployees by suspending, discharging, or in any othermanner discriminating against them for engaging inprotected concertedactivities.WE WILL NOT threaten our employees with dischargeor other disciplinary action forengagingin protectedconcerted. activities or refusing to refrain therefrom.WE WILL offer Betty McDonald and upon applica-tionWE WILL offer Adrian Knoll reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent jobs.WE WILL make Adrian Knoll, Alice Lenard, BettyMcDonald, and Michael Wildfong whole for any lossesof pay they may have sufferedas a resultof unlawfulactionagainst them, andWE WILL rescind theirsuspensions based, on their March 9, 1973, walkout.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise ofrights guaranteed them by Section 7 of the NationalLabor Relations Act, as amended.LESLIEMETAL ARTSCOMPANY, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 500 Book Building, 1249Washington Boulevard, Detroit,Michigan 48226, Tele-phone 313-226-3200.